
	
		II
		112th CONGRESS
		2d Session
		S. 2532
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Laromer
		  PE 55 F.
	
	
		1.Laromer PE 55 F
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00A mixture of Hexanedioic acid, polymer with 1,2-ethanediol,
						2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3-isbenzofurandione,
						2-propenoate (CAS No. 77107–23–4) and 1,3-Propanediol, 2,2-bis(hydroxymethyl)-,
						polymer with 2-(chloromethyl)oxirane, 2-propenoate (CAS No. 57903–73–8)
						(Laromer PE 55 F) (provided for in subheading 3907.99.01)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
